Exhibit 10.1

 

DEBT CONVERSION AGREEMENT

 

 

This Debt Conversion Agreement (the “Agreement”) is entered into effective as of
________, 2019 by and between __________ (“Debt Holder”) and Aeon Global Health
Corp., a Delaware corporation (the “Company”), with reference to the following
facts:

 

WHEREAS, Debt Holder holds promissory notes and other debt totaling $_________,
of which the Company and the Debt Holder desire to convert $_________ (the
“Debt”) into common shares of the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Debt Holder and the Company agree as follows:

 

1. Conversion to Common Stock. Effective as of _________, 2019, $_________ of
the Debt shall be converted into common shares at a price per share of $0.105
for an aggregate number of shares of __________. Upon execution of this
Agreement, the Company shall instruct its transfer agent to issue a total of
__________ common shares to the Debt Holder and/or its Assignee(s) per the
attached Schedule 1, and the Debt Holder shall acknowledge the repayment of
$_________ of the Debt. These shares will be issued within 30 days of the
effectiveness of this agreement.

 

2. Debt Holder Representations. The Company is issuing the common shares to Debt
Holder in reliance upon the following representations made by Debt Holder:

 

(a) Debt Holder acknowledges and agrees that the common shares are characterized
as “restricted securities” under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the “Securities
Act”) and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom. Debt Holder
acknowledges and agrees that (i) the common shares are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, and the common shares have not yet been
registered under the Securities Act, and (ii) such common shares may be offered,
resold, pledged or otherwise transferred only in a transaction registered under
the Securities Act, or meeting the requirements of Rule 144, or in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel if the Company so requests) and in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction.

 

(b) Debt Holder acknowledges and agrees that (i) the registrar or transfer agent
for the common shares will not be required to accept for registration of
transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with and (ii) any common shares in the form of definitive physical
certificates will bear a restrictive legend.

 

(c) Debt Holder acknowledges and agrees that: (a) the common shares have not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (b) Debt Holder is acquiring the
common shares solely for its own account for investment purposes, and not with a
view to the distribution thereof in a transaction that would violate the
Securities Act or the securities laws of any State of the United States or any
other applicable jurisdiction; (c) Debt Holder is a sophisticated purchaser with
such knowledge and experience in business and financial matters that it is
capable of evaluating the merits and risks of purchasing the common shares; (d)
Debt Holder has had the opportunity to obtain from the Company such information
as desired in order to evaluate the merits and the risks inherent in holding the
common shares; (e) Debt Holder is able to bear the economic risk and lack of
liquidity inherent in holding the common shares; (f) Debt Holder is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act; and (g) and (g) Debt Holder either has a pre-existing personal or business
relationship with the Company or its officers, directors or controlling persons,
or by reason of Debt Holder’s business or financial experience, or the business
or financial experience of their professional advisors who are unaffiliated with
and who are not compensated by the Company, directly or indirectly, have the
capacity to protect their own interests in connection with the purchase of the
common shares.

 

 

--------------------------------------------------------------------------------

 

 

(d) Debt Holder’s investment in the Company pursuant to this common stock is
consistent, in both nature and amount, with Debt Holder’s overall investment
program and financial condition.

 

(e) Debt Holder’s principal residence is in the State of _________.

 

3. Miscellaneous.

 

(a) This Agreement shall be construed and enforced in accordance with the laws
of the State of Delaware.

 

(b) This Agreement constitutes the entire agreement between the parties and
supersedes all prior oral or written negotiations and agreements between the
parties with respect to the subject matter hereof. No modification, variation or
amendment of this Agreement (including any exhibit hereto) shall be effective
unless made in writing and signed by both parties.

 

(c) Each party to this Agreement hereby represents and warrants to the other
party that it has had an opportunity to seek the advice of its own independent
legal counsel with respect to the provisions of this Agreement and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or its legal counsel. Each party represents and warrants to
the other party that in executing this Agreement such party has completely read
this Agreement and that such party understands the terms of this Agreement and
its significance. This Agreement shall be construed neutrally, without regard to
the party responsible for its preparation.

 

(d) Each party to this Agreement hereby represents and warrants to the other
party that (i) the execution, performance and delivery of this Agreement has
been authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) the
representative executing this Agreement on behalf of such party is of legal age
and capacity to enter into agreements which are fully binding and enforceable
against such party.

 

(e) This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission, all of which taken together shall
constitute a single instrument.

 

This Agreement is entered into and effective as of the date first written above.

 

 

 

COMPANY:

 

AEON GLOBAL HEALTH CORP.

 

 

        Hanif Roshan, Executive Chairman & CEO   Date  

      

 

DEBT HOLDER:

 

 

 

        Name:   Date  

Title:

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

 

 

Debt Holder hereby elects to distribute the conversion shares to its assignees
per the following distribution schedule:

 

Individual/Entity

Address

Tax ID

$

Debt Allocation

 

Per Share Cost Basis

 

#

Share Allocation

Name

Address1

Address 2

City, State/Prov, Zip/PC

Country

xxx-xx-xxxx

$x,xxx,xxx

X

$0.105

=

xx,xxx,xxx

                                                                               
   

 